﻿1.	 Mr. President, my first words are naturally addressed to you, Sir, in extending heartfelt congratulations on your election to the presidency of this thirty-second session of the General Assembly of the United Nations.
2.	The excellent bilateral relations which my country maintains with Yugoslavia have already allowed me on many occasions to appreciate your talents, and the conviction which you bring to the noble task of bringing peoples together. Moreover your presidency once more reminds us of. the eminent role being played by your country in world affairs at this time when the meeting ,o review the Conference on European Security and Co-operation is being held in Belgrade. I wish you, Mr. President, all the perseverance and patience which I know from personal experience you will sometimes need in the coming months.
3.	I wish now to extend most sincere thanks to the outgoing President, Mr. Hamilton Shirley Amerasinghe. While so many other Presidents of the Assembly, including myself, have made brief ascents to this presidency, he is always, so to speak, President by vocation, because after having brilliantly conducted the debates of the thirty-first session of the General Assembly, he assumed, and continues to fill, with admirable competence, the office of President of the Third United Nations Conference on the Law of the Sea.
4.	I should like now once more to assure our Secretary- General, Mr. Kurt Waldheim, of the boundless trust and support of the Government of Luxembourg in his tireless efforts to eliminate hotbeds of tension and conflict threatening international peace and security. I am particularly pleased to see that during his mandate—indeed, his mandates—an increasing number have come to share the views which he has always expressed with courage and lucidity on strictly intergovernmental co-operation, and also on the imperative need to work together in organizations such as the United Nations. It is my most sincere wish that he will be able to continue to gather the fruits of his patient work for the good of humanity.
5.	This year again our Organization has taken a major step towards the situation which I believe we all agree to be ideal of absolute universality. Djibouti and Viet Nam are now seated among us. My country sincerely welcomes this development, and extends to the new Members its unreserved co-operation in the search for our common goal-peace and good relations among all peoples.
6.	At the time when each year we attempt to take stock of the world situation I had hoped, until the last moment, to be in a position to insert some note of optimism. Unfortunately, I think that once more our expectations and our hopes have been greatly disappointed. And yet the need, the urgent need, to advance towards compromise and 

the essential conciliations, is becoming more and more pressing. On the other hand, distinct possibilities for solutions can fortunately be discerned for almost all the dangerous situations. There is therefore still reason for hope, even though the solutions are not yet within our grasp. In spite of the proliferation of international contacts, international tension still exists in the Middle East and southern Africa, and, what seems to me to be worse still, other conflicts have arisen in Africa and other regions of the world.
7.	A careful analysis of these tensions shows, on the one hand, how some of them have been with us for a long time and some are largely irrelevant to present-day problems; on the other hand, we see how far we have progressed towards solutions, so that I am led to ask why at this time, in many cases quite suddenly, tension rises up again in a given area of the world, in outbursts of violence and hatred. Who can be benefiting from all this? We should note that in any case it is rarely those who are tearing each other to pieces in battles and ambushes which, far from establishing anyone as victor, usually leave both sides the losers.
8.	To all these direct threats to world peace we must add the short-comings of Governments in facing the problems of economic development, and the always numerous violations of human rights, I am forced to ask myself when the world will, finally, learn from its rather inglorious past.
9.	Is it not discouraging to see still today-today perhaps more than ever—a quarter of a century after the adoption of the Universal Declaration of Human Rights, that these rights are daily violated in many countries? The evidence gathered during the  Prisoners of Conscience Year  of Amnesty International, the testimony of refugees and political exiles, the reports of our ambassadors and our journalists describe a situation where horror is often equalled only by the sufferings of men who have been physically and morally destroyed simply for having dared to think and—if I may be allowed the tautology—to think freely.
10.	It is time for our Organization to deal seriously with this problem, not so much in terms of codifying rights as in terms of making sure that they are respected in practice. That is not to interfere in the internal affairs of other States; respect for human rights is not anyone's special preserve; it is part of the common and inalienable heritage of mankind. It must go far beyond ideologies and group solidarity, for what is at stake here is what is or should be the ultimate aim of all political action, that is to say, man himself and his dignity and freedom, and these, I repeat, are inalienable whether for men living in the East, in Uganda, in Viet Nam, in Chile or in our midst.
11.	While the ideological struggle is going on or is even being intensified, when criticism against this or that Government or regime is becoming more and more insistent, when more or less justified accusations are levelled against anything that might even smack of imperialism, how can we not see that that is interference of quite a different kind from that represented by asking our Organization to take a larger and more active part in ensuring each man as many rights and freedoms as possible? For us, I repeat, human rights are not merely one means among others for
achieving the aims of a particular policy. For us, the full and complete achievement of human rights and freedoms, the flourishing of these rights for all without restriction is an end in itself, perhaps the highest goal which a political leader can pursue. To that end, my country is prepared to support any realistic and constructive initiative aimed at strengthening the role of the United Nations in this area.
12.	I have spoken of disappointments, but also of hopes, and that holds true with regard to the question of the Middle East, among others. We find the state of no belligerency which now prevails in this region is far from satisfactory, and that is why I would make an urgent appeal to the parties concerned not only to resume the peace negotiations but also to accept the extended hand of the great friendly nation of the United States which, under the leadership of its President, is sparing to effort to bring a just and lasting peace to the Middle East to the benefit of all concerned. The solutions tirelessly advocated by President Carter and his Secretary of State, Mr. Vance, are honest and just, and deserve to be accepted. They are, moreover, for the most part in line with the relevant resolutions of our Organization. I would therefore call on all the parties concerned to resume the dialogue without any pre-conditions, and when I say  all the parties concerned  this naturally includes, as I said at this rostrum a number of years ago, the Palestinian people. Now that difficult negotiations are under way, I willingly exercise great caution and I shall therefore not air in public my detailed views on this subject; however, I should like to emphasize that it is just as illusory to wish to deny the existence, the right to a territory with guaranteed boundaries and the right to peaceful development to Israel as it is to deny them to the people of Palestine. On the other hand, territorial conquest on the pretext that it enhances the national security of a people will never make for durable peace, but only perpetuate war and bloody conflicts.
13.	And now why waste time in establishing illusory exclusive conditions or to resolve sterile conflicts by resolutions and condemnations. We cannot wait here indefinitely for the last intransigents to overcome the last of their prejudices. It simply must be realized that the Assembly cannot just count the number of supporters on each side but we must find a solution which is acceptable first and foremost to all sides. That is the only way by which the small and medium-sized Powers which form the immense majority of the United Nations, can show that they are not simply pawns in a game, the rules and outcome of which they do not know. On the contrary they can make a real contribution to peace and security which are theirs as well as ours.
14.	I now come to another sad chapter in the history of our Organization: I am speaking of the extremely complex problems of southern Africa.
15.	Border incidents, bloody clashes and inhuman repressions, alas, continue to dominate the scene in this region. The hopes that we have pinned on a peaceful settlement in Zimbabwe to try to make the minority regime accede to the wishes of the majority, have unfortunately not been achieved. Despite the mounting pressure of world, public opinion and in spite of growing opposition and internal armed struggle, the illegal minority Government of
Ian Smith has succeeded in keeping the great majority of the population under the intolerable yoke of colonialism which disregards even the most elementary rights.
16.	Rejecting negotiation which might have led to a peaceful transition to a majority regime, the Ian Smith regime is clutching at straws and its obstinacy and perseverance on the path of confrontation will not help at all. Only a negotiated solution can spare the country the greatest sacrifices and utter economic ruin.
17.	I should like to pay a tribute to the efforts made by the United Kingdom and the United States in their search for a solution with the help of the United Nations and I appeal to all African countries and to the liberation movements in Zimbabwe to try to support this effort without any exclusive pre-conditions and in a manner which will allow the people concerned to express themselves freely.
18.	In South Africa the policy of apartheid and that of the bantustans continue to take their toll of victims. There forms of inhuman racism have been of concern to our Organization for many years without any improvement in the fate of the oppressed peoples concerned being detected. This distressing situation persists in spite of repeated resolutions, lengthy conferences and many statements expressing understandable abhorrence at a regime which has cunningly and until now with impunity continued to humiliate and to exploit human beings pitilessly. If we want to see an end to this intolerable situation, words are not enough; actions are required from our Governments and real commitments are needed from -all our countries. Only at this cost and the cost of some sacrifices will we be able to succeed in making justice, equity and peace prevail in that part of the world.
19.	The countries of the European Community have committed themselves to this policy and my colleague, Mr. Simonet, current President of the Community, has informed the Assembly of the initiatives our Community has taken and is still envisaging. The code of conduct adopted to control companies and enterprises in South Africa is a first step in trying to improve the lot of coloured workers. Other measures being studied now will highlight further our intention and our determination not simply to tolerate passively continuation of the present situation in South Africa.
20.	In Lagos a few weeks ago we announced these initiatives and I should like to congratulate those who organized the World Conference for Action against Apartheid. Rarely, it seems to me has a meeting convened to discuss such explosive situations been able to do so with so much dignity.
21.	While still on the subject of southern African problems, I should like to pay an unreserved tribute to the five countries which, through perseverance and persuasion contributed so greatly to speeding up the development of the situation in Namibia towards independence. This initiative deserves our full support because the sooner some, shall we say, formal hesitations are overcome, the sooner will the Namibians be able to proceed to self-determination. Here again last minute obstacles should not discourage us.
22.	Unfortunately, southern Africa is not our only preoccupation in Africa. The border disputes which have proliferated between African countries have now assumed truly tragic proportions. I do not need to recall here my feelings for the people of this young continent or my personal commitment to their legitimate aspirations. I beg them to cease these fratricidal struggles, whether in Zaire, in West Africa or in the Horn of Africa-these border struggles which are as useless as they are interminable. They do not resolve the real problems. On the contrary, they merely provoke frustration and fan the spirit of revenge which breeds further murderous struggles. And who, may I ask, derives any benefit from all of this?
23.	It took, as we all know, our ancient continent of Europe 10 centuries of bloodthirsty fighting and great sacrifices to recognize the pointlessness of all these struggles. We know how terrible these sacrifices were. It is perhaps their belated recognition of this that Ld our countries, hardly reassured as to their own borders, to consider abolishing them for the greater benefit of their citizens. We have things to learn from our neighbours as well, and what we can give them in experience and co-operation is more fruitful than simply wasting our energies in sterile quarrels.
24.	The development, or perhaps we should say the stagnation, of the situation in Cyprus is naturally of great concern. While at the beginning of this year hopes were justified, thanks especially to the efforts made by our Organization, constructive talks between the two communities have not been held for several months.
25.	It could be said, and some do say, that there are major reasons for this. Honestly I cannot go along with that because as soon as one looks for major reasons for not acting one finds them. In the meantime the situation deteriorates and solutions become more and more difficult. I personally continue to believe that the crisis in Cyprus and the future of that sovereign State, a fully fledged Member of our Organization, should be quickly resolved in Cyprus by the Cypriots of the two communities under the aegis of the Secretary-General of the United Nations, Mr. Kurt Waldheim. Following the sudden demise of Archbishop Makarios it is up to his successors and to the leaders of the Turkish community in Cyprus to resume negotiations as soon as possible and to find a solution. No one will gain anything from acrimonious debates either in this forum or in any other expanded forum. Should we not help the new generation of Cypriots—since this is already the second generation—to bury hatred and the mistakes of their forefathers and to build up a land where the two communities can feel that they are Cypriots and are proud to be Cypriots? Our Organization should help in every way both in maintaining peace and in providing humanitarian aid.
26.	I should like now to refer to a chapter whose importance and danger to humanity at large I cannot stress too strongly. I wish to speak of the frantic arms race which, far from abating, is gathering ever-increasing momentum.
27.	Last year in this Assembly I criticized the disproportion between military budgets—some $300 billion— and the amount of money devoted to development for the 1,200 million people who live in a poverty no human being should have to endure.
28.	What can we say of that today? Today, mention is made of $350 billion for military expenditure, whereas the number of those who suffer from famine, malnutrition and illiteracy increases from year to year. The developed countries spend 20 times more on military programmes than on development aid. But I must add that developing countries have also been caught up in the momentum of this dangerous frenzy, this fever, for their importation of increasingly sophisticated arms now exceeds a value of $6 billion.
29.	Faced with these figures, which barely give an idea of the destructive potential that is being stockpiled and the terrible magnitude of the poverty which the majority of the world's population has suffered all too long, should we not say that the time has come at last to give up vain words for specific action? 
30.	Next spring, a special session of the United Nations will be devoted to the burning question of disarmament. This is a very important step forward—I do not dare say, because I dare not believe, towards a definite solution of this question, but at least towards a possible lessening of the threat. We naturally welcome this initiative because it will enable us to define the problem and submit to the judgment of public opinion all its implications, among which its influence on the evolution and development of the whole of humanity is paramount.
31.	It is with distress that we raise the question, which is without doubt justified, of whether our Organization-and above all the Members who bear the responsibility—will be able to take up the challenge which has been issued. Resolutions adopted at the special session cannot remain a dead letter; otherwise, the United Nations would run the risk of finding itself here more than elsewhere barred from the exercise of its main role as guarantor of peace.
32.	Even before knowing the outcome of the special session devoted to disarmament, some have already launched an appeal for a world conference to deal with the same subject. I ask myself, is their trust in this first initiative, 'which has not yet even begun, so very limited? Or perhaps they are not ready, as of 1978, to undertake the necessary commitments for the success of this urgent task? Without wishing, a priori, to dismiss such a conference, on condition that the nuclear Powers take part in it, I repeat, the postponement of a solution in my view would be tantamount almost to a refusal to halt the arms race and to a scarcely veiled avowal that the improvement of the condition of millions of people is not the first or the most immediate preoccupation of certain Governments.
33.	Whether it is a special session of the United Nations or a world conference—its title has or will have nothing to do with its success-the success of the venture will depend not on the speeches but on the willingness to undertake firm commitments and to follow them up by specific action.
34.	I have already drawn the attention of this thirty- second session of the General Assembly to the incommensurable gaps which exist between military expenditure and expenditure for the development of our brothers who live in almost complete destitution.
35.	The poor, the undernourished, the badly housed and the ill educated are calling to us to free resources which are being used today for destruction, and to devote them to the noble cause of enabling those people to enjoy the riches of this world, so that the expression  human rights  in its widest sense will not remain without meaning for them.
36.	What can we say of the world economic situation, the progress towards the so-called new international economic order which should in the final analysis enable all nations and all men to share more equitably in economic arrangements and structures?
37.	The world economic situation presents a sombre picture. If inflation and unemployment have not increased again, nevertheless they remain disturbingly high and continue to represent an ominous threat to any progress or economic growth. All of us know today that the absence of economic growth will not further as we should wish the necessary, nay indispensable, effort with regard to development aid.
38.	Certainly the results of the Paris Conference on International Economic Co-operation, called the North- South dialogue, fell short of the hopes and expectations of the developing countries. Although I would not deny this, in the least, I stress nevertheless that this was also the case in regard to the hopes of the so-called developed countries.
39.	Despite these disappointments, which I think are practically inevitable, let us continue our dialogue; let us stress the tangible remits achieved; and let us seek tirelessly for compromise and for resolutions of the problems which remain unsolved, so as to reduce the discrepancy, dangerous to world peace, in the unequal distribution of riches between our countries. The seventh special session, the fourth session of UNCTAD in Nairobi and the Paris Conference have shown us the way to go.
40.	Let us renounce confrontation and passionate but sterile rhetoric and let us continue realistic discussion between reasonable people. What is at stake is worthy of patience, and the final results will depend on that, I know that the absence of results from the resumed thirty-first session does not inspire optimism, but is it not really too much to expect spectacular results of a very short session?
I remain an optimist, for my part, because the failure, if failure there was, was in my view chiefly one of facile slogans,  all or nothing  solutions which can never be found and will lead nowhere. It must be remembered that we are committed to a dialogue which should be permanent, which may at times produce euphoria, but which will certainly at others be slow, because in any great human enterprise there will always be crises. Just imagine: more than 150 sovereign States differing in history, culture, level of development and even interests, wish to join together to change the face of the world so as to ensure to everyone prosperity, peace and dignity. We shall not achieve that in 24 hours, or in a year. We shall never achieve it if we simply bludgeon ourselves with verbose resolutions. We shall perhaps succeed if we allow the vast enterprise of reflection, study and patient research undertaken by Governments in international forums and in this Organization itself time to mature, painfully to reconcile points of view, to raise support for realistic and realizable programmes and to mobilize all the energy possible to hasten the final advent of this new economic order to which we all aspire. In my opinion, that order cannot spring spontaneously from a world conference, but will be produced by a series of specialist conferences prepared and facilitated by negotiations between regional groups.
41.	I have not been able to make any deliriously optimistic remarks. Nevertheless, it should not be thought that what I have said either on the persistent and grave threats to peace in the various regions of the world or the short-comings in the development of the economic situation constitutes a reproach addressed to the Organization. I have known for too long that his Organization has merely reflected both the good and the bad will of all its Members, and of their willingness to abide by its Charter, its conventions and its resolutions.
42.	I wished simply to express at this rostrum the fears of a small nation which during the course of its history has run the gamut of all the scourges with which we have to deal, and which has resolutely placed all its hope and faith in agreement between the nations which call themselves united. We salute each success with enthusiasm, but I do not think we should waste any more time than that, for many problems and crises remain which require all our attention and effort.
43.	For a long time still we shall have to live with failures and with successes, but I am convinced that through them we shall be able to make ever better use of the great possibilities offered by this Organization, which was born from a world which, shocked at the depths of human folly, wished to ensure a better future for humanity,
44.	More than 30 years after that great humanitarian venture, once again we are asked to take up the challenge. Our Charter gives us the essential precepts and it is up to us to adapt ourselves to the new requirements of the evolution of our world.
45.	It is an exalting task for each of us, that of contributing to world peace and to the material and intellectual well-being of all mankind. If we fail in this duty we shall deserve the worst of condemnation, that of our own children.
 


	



